McMurray, Presiding Judge.
Margo Miller, individually, and as administratrix of the estate of Olin Miller, filed this wrongful death action against Time Warner Entertainment Company, L.P., Warner Home Video, Inc., Warner Brothers, Inc. (“the Warner defendants”) and others. The trial court dismissed the complaint as to the Warner defendants for failure to state a claim upon which relief could be granted. Miller filed this direct appeal. Held:
As claims remain pending against the Warner defendants’ co-defendants and because the trial court did not enter an express determination of finality under OCGA § 9-11-54 (b), the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b) were required to be followed to appeal the order dismissing the Warner defendants. Knowles v. Old Spartan Life Ins. Co., 213 Ga. App. 204, 205 (2) (444 SE2d 136). Miller’s failure in the case sub judice to comply with the requisite interlocutory procedures deprives this Court of jurisdiction. This appeal must therefore be dismissed.
*470Decided September 10, 1997.
Salter & Shook, Mitchell M. Shook, Jason A. Craig, for appellant.
Troutman Sanders, John J. Dalton, David C. Vigilante, for appellees.

Appeal dismissed.


Beasley and Smith, JJ., concur.